Citation Nr: 1711896	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  13-22 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for lumbar strain with degenerative joint disease.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from February 1974 to August 1977.

This case comes before the Board of Veterans' Appeals (the Board) from a July 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran had a hearing before the undersigned Veterans Law Judge in September 2016.  A transcript of that proceeding has been associated with the claims file.

During the September 2016 hearing, the Veteran testified that he is unemployable in part due to his service-connected disabilities.  See September 2016 Hearing Transcript, pp. 4-5.  When evidence of unemployability is submitted during the course of an appeal for an increased rating, a claim for entitlement to a TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As the Veteran asserts that he is unemployable due to the disability currently on appeal, the issue of a TDIU is before the Board.

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon the Veteran's reported homeless status.  38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

Additional development must be performed before the Board may adjudicate these claims.

During the September 2016 hearing, the Veteran reported he had applied for Social Security Administration (SSA) disability benefits and had been denied twice.  See Hearing Transcript, pg. 9.  Even though the Veteran's claims for SSA benefits were denied, records pertaining to those claims may be relevant to the current appeals.  Thus, the AOJ should attempt to associate those records with the claims file.  

Relatedly, the record indicates that the Veteran has applied for, and possibly been in receipt of, Vocational Rehabilitation Benefits.  See April 2008 Social Work Consultation and July 2011 Vocational Rehabilitation Consultation.  However, the claims file does not contain the Veteran's claim for vocational rehabilitation or any evidence pertaining to that claim.  Vocational rehabilitation records are generally stored separately from VA treatment records.  As these records may be relevant to his appeals, they should be obtained.

With respect to his increased rating claim, the Veteran has asserted that his back disability has worsened since his last VA examination in November 2013.  See Hearing Transcript, pg. 6.  Given the allegation of worsening since that time, the Veteran should be afforded a contemporaneous VA spine examination.

As noted above, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim of entitlement to a TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  During the September 2016 hearing, the Veteran testified he felt he was unable to obtain or maintain substantially gainful employment due to his back disability.  As the issue of a TDIU has been raised and is before the Board, the claim must be developed.


Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  Expedited handling is requested.)

1.  Provide the Veteran with appropriate notice of how to substantiate a claim for entitlement to TDIU.  Additionally, provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information.

2.  Take appropriate action to obtain VA treatment records not already of record relating to the Veteran's service-connected disabilities.  If VA is unable to obtain these records, the Veteran must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.

3.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for his service-connected disabilities.  After securing the necessary releases, request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the Veteran should be notified of such.

4.  Request, directly from the SSA complete copies of any determination (including re-adjudications) on a claim for disability benefits pertaining to the Veteran from that agency as well as the records, including medical records, considered in adjudicating the claim.  Associate any secured records with the electronic claims file.

5.  Determine whether the Veteran has a vocational rehabilitation file, and if so, obtain the complete file, including all evaluations and narrative reports, and associate it with the claims file.  If the records are not available, the claims file should be annotated to reflect such and the Veteran notified of such.

6.  When the above actions have been accomplished, to the extent possible, afford the Veteran an examination by an appropriate examiner, to determine the current nature and severity of his lumbar spine disability.  

The examiner should review the Veteran's claims file in conjunction with the examination.  Any indicated studies or diagnostic tests should be performed.  The examiner should test the range of motion of the spine in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should report the range of motion in degrees and comment on the presence and extent of any painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  If such is not possible, the examiner should explain why. 

The examiner should indicate whether the Veteran has Intervertebral Disc Syndrome which results in incapacitating episodes (i.e., episodes in which his adverse symptomatology required bed rest ordered by a physician).  If so, the examiner should comment on the duration and frequency of such incapacitating episodes.

The examiner should also note whether there are any objective neurological abnormalities associated with the Veteran's service-connected lumbar spine disability, including any bladder or bowel difficulties.  

Additionally, the examiner must interview the Veteran as to his education, training, and work history.  The examiner must also provide an opinion as to the functional impairment caused by the Veteran's service-connected disabilities (lumbar strain with degenerative joint disease; plantar calluses of both great toes; residual injury to right middle finger; and tonsillectomy residuals), with specific regard to the Veteran's ability to perform tasks, including sedentary and physical tasks.

7.  Review the examination report for compliance with the Board's directives.  Any corrective action should be undertaken prior to recertification to the Board.

8.  Thereafter, readjudicate the issues on appeal.  If any determination remains unfavorable to the Veteran, he and his representative should be furnished a Supplemental Statement of the Case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




